 1
 2
                                                      JS-6
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
11   TERESA MARIE CHAPMAN,         ) Case No. EDCV 18-1643-JPR
                                   )
12                  Plaintiff,     )         J U D G M E N T
                                   )
13             v.                  )
                                   )
14   ANDREW SAUL, Commissioner     )
     of Social Security,           )
15                                 )
                    Defendant.     )
16                                 )
17
          For the reasons set forth in the accompanying Memorandum
18
     Decision and Order, it is hereby ADJUDGED that (1) Plaintiff’s
19
     request for an order reversing or remanding the case for further
20
     proceedings is DENIED; (2) the Commissioner’s request for an order
21
     affirming his final decision is GRANTED; and (3) judgment be
22
     entered in the Commissioner’s favor.
23
24
     DATED: November 29, 2019      /S/___________________________
25                                  JEAN ROSENBLUTH
                                   U.S. Magistrate Judge
26
27
28
